DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both steam and hydrocarbon.  
Additionally, Fig. 2 contains two boxes labeled “101”. The first box (connected to 104) appears to be a pre-heater, but is not identified as such, i.e. by use of a different reference character and corresponding description in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claims 1, 11, 13 and 14 are objected to because of the following informalities:  recitations of weight hourly space velocity should be accompanied with the appropriate units (hr-1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble of the process states that the process is “for thermally cracking one or more C2-C8 hydrocarbons” and includes “a steam cracker.” However, the office notes that the claimed process steps do not specify a cracking step. The office believes that the step “passing…through at least a portion of a dehydrogenation reactor…” is intended to be the cracking step. However, the claim limitations must make this clear, in order to establish a clear relationship between the preamble and the steps of the claim. Furthermore, with regards to “a steam cracker”, the office notes that steam 
The term “substantially” in claim 1 (“substantially burn the fuel”) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the context of the claim and corresponding specification what amount of fuel burning is within the scope of “substantially” burning the fuel.
Further regarding claim 1, as written, it is unclear in the step “passing…through at least a portion of a dehydrogenation reactor” to what “concurrently or counter-currently” is in reference to with respect to the particulates. What is flowing counter-currently to or concurrently with the particulates? The office believes the flow is in reference to the one or more alkanes, but the claim must clearly reflect the intended embodiment.
Regarding claim 16, it is unclear what the relationship is between the “one or more alkanes” introduced therein and the same introduced in claim 1. The office believes them to be the same (refer to above discussion with respect to the lack of clarity in claim 1 based on the lack of connection between the preamble and process steps claimed, which the office believes to be relevant to this rejection of claim 16 as well).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harandi et al (US 4,840,928), evidenced by Wells et al (US 5,171,540).
Regarding claims 1, 3, 4, 8-11, 13 and 14, Harandi is directed to a process integrating conversion of lower alkanes to olefins with a fluid catalytic cracking (FCC) process. The process comprises (see Fig. 1):
passing a moving bed 48 of reduced inorganic particulates (spent FCC catalyst) through an oxidation reactor (regenerator) wherein the reduced inorganic particulates are oxidized to produce oxidized inorganic particulates (regenerated FCC catalyst) (see col. 4, lines 56-57; col. 5, lines 41-51, catalyst comprises zeolite and metal oxides such as oxides of nickel and vanadium, which would inherently have a melting temperature as claimed; col. 8, lines 10-22);
passing (via conduit 6) the oxidized inorganic particulates to and through a moving bed 22 in a fuel reactor (FCC reactor) together with a fuel (gas oil feed 2) in the absence of a gaseous oxidant to reduce the oxidized inorganic particulates and heat them to produce heated reduced inorganic particulates (see col. 6, lines 45-46, FCC unit operated under fluidized flow conditions; col. 7, lines 23-30 and 59-61; col. 8, lines 19-22, burning of the fuel and carbon on the particulates is considered inherent to this step);
passing (via conduits 36, 42) the heated reduced inorganic particulates as a moving bed 62 through a dehydrogenation reactor co-currently or countercurrently with one or more alkanes 66 to produce a product stream (see col. 8, lines 23-41; col. 8, lines 63-67, describing the dehydrogenation products, which are considered to be inherently as claimed); and
passing (via conduit 45) the reduced inorganic particulates front the dehydrogenation reactor to the oxidation reactor (see col. 9, lines 2-5).
Harandi does not explicitly disclose the size of the particulates. However, the claimed size range is considered typical of an FCC catalyst, as evidenced by Wells (see col. 3, lines 65-68).
Harandi does not explicitly disclose the amount of particulates that are oxidized in the regeneration zone, but an oxidation rate within the claimed range (i.e. not less than 20 wt%) is 
While Harandi discloses many operating conditions which overlap with those claimed (see, e.g., 
col. 8, lines 42-50, dehydrogenation reactor operates at a WHSV of 0.01 to 5 hr-1 and a temperature of 649 to 815°C; col. 10, lines 18-20, oxidation reactor at 815°C), the office notes that Harandi does not disclose all of the claimed operating conditions, including temperature, contact time, gas hourly space velocity, and weight hourly space velocity in each of the reactors. Nevertheless, it is the position of the office that determining suitable operating conditions for each reactor amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Recitation of the operating conditions of the reactors is not considered to patentably distinguish the instant claims over the Harandi reference, absent a showing of criticality or unexpected results associated with the claimed operating conditions, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 2, 16 and 17, Harandi discloses wherein the one or more alkanes in the dehydrogenation reactor comprise one or more C2-C4 alkanes, including ethane (see col. 3, lines 63-65; col. 9, line 54 – col. 10, line 10).
Regarding claims 5-7, there are a very finite number of options for reactor types for the oxidation reactor. While Harandi does not explicitly disclose the claimed reactor types, selection from among those claimed would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success. 

Allowable Subject Matter
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Harandi, as discussed above, is directed to integrating dehydrogenation with fluid catalytic cracking. The feed to the FCC reactor (equated to the fuel reactor) is a petroleum fraction having an initial boiling point of at least 500°F (see col. 6, lines 55-64), typical of an FCC process. Claim 12 specifies a natural gas feed as the fuel to the fuel reactor, which is vastly different from the suitable feedstock materials in Harandi. A person of ordinary skill in the art would not modify Harandi to instead feed a natural gas freestream to its FCC reactor, as it would change the principal of operation of Harandi.
Hoteit et al (US 2016/0102255) is also considered to be a relevant prior art reference and is directed to integrating cracking with chemical looping combustion (see Abstract). Instead of dehydrogenation of alkane(s), however, Hoteit’s integrated reactor is a cracking reactor for heavy liquid fuel coking (see Abstract). Furthermore, Hoteit’s process is configured differently from that claimed, wherein metal oxide particles flow from cracking reactor to the fuel reactor to the air reactor and back to the fuel reactor (see Fig. 1).
Regarding claim 15, Harandi does not disclose or suggest the claimed embodiment entailing extracting heat from exhaust from the fuel reactor and providing heat to the alkane(s) prior to the alkane(s) entering the dehydrogenation reactor. Nor does there appear to be a suggestion or motivation in the prior art which would lead a person of ordinary skill to modify Harandi in such a way as to arrive at the claimed embodiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772